                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 KELSEY HERRICK, individually and )
 on behalf of her minor children A.B. )
 and C.B.,                            )
                                      )
                       PLAINTIFF      )            CIVIL NO. 2:19-CV-397-DBH
                                      )
 V.                                   )
                                      )
 MELISSA MONTEJANO, ET AL.,           )
                                      )
                       DEFENDANTS     )


                ORDER ON MOTIONS TO STAY PROCEEDINGS


      The motions to stay proceedings are GRANTED. In her motion to remand

(joined by the plaintiff and other defendants except Montejano), the defendant

Demers has raised a substantial question about this Court’s subject matter

jurisdiction over the removed Complaint. I therefore STAY all proceedings until

the motion to remand is resolved.       Briefing shall continue on the motion to

remand. I understand that the defendant Montejano would prefer that briefing

proceed simultaneously on her motion to dismiss or for judgment on the

pleadings. But unless I first determine that this federal court has subject matter

jurisdiction, I will not reach those issues.

      SO ORDERED.

      DATED THIS 1ST DAY OF OCTOBER, 2019

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
